Milonas, J. (dissenting in part).
In my opinion, the determination being appealed herein should be confirmed in its entirety and the petition dismissed. The question of the appropriate penalty to be assessed against petitioner is a matter which should be decided by the administrative agency involved. Accordingly, absent some indication *184that the punishment imposed by the Police Commissioner is somehow shocking to one’s sense of fairness or otherwise constitutes an abuse of discretion, this court lacks the authority to substitute its judgment for that of respondent (Matter of Pell v Board of Educ., 34 NY2d 222).